Citation Nr: 1331627	
Decision Date: 10/01/13    Archive Date: 10/07/13

DOCKET NO.  12-22 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral legs and bilateral arms to include as due to exposure to herbicides.

4.  Entitlement to service connection for hypertension to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1968 to June 1970, including service in Vietnam from June 1969 to June 1970.
  
These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought. 

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a Travel Board hearing in August 2013. 

The issues of entitlement to service connection for peripheral neuropathy of the bilateral legs and bilateral arms, to include as due to exposure to herbicides, and for hypertension, to include as due to exposure to herbicides, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss disability for VA compensation purposes that is related to active service.

2.  The Veteran has tinnitus that is related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

On receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The Board is granting in full the benefits sought on appeal regarding the bilateral hearing loss and tinnitus claims.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

If a Veteran served 90 days or more, and an organic disease of the nervous system becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007).      

The Veteran claims service connection for bilateral hearing loss disability as being due to exposure to hazardous levels of noise and resulting acoustic trauma from service including war time service in Vietnam.  The Veteran's service records show that his military occupational specialty was structural steel worker, and that he served in Vietnam from June 1969 to June 1970.  This is consistent with his testimony of exposure to loud hazardous noise from military war time sources.  The Board finds such duties in service to effectively constitute a significant extent of hazardous noise exposure that can result in acoustic trauma.  
 
It is not feasible to determine definitively the extent of any hearing loss during service by review of the Veteran's service treatment records, or whether he may have met VA criteria for a hearing loss disability in service.  This is because the report of the June 1970 examination just prior to release from active duty, contains only results of whispered voice testing (15/15 bilaterally), and does not contain results of auditory threshold testing as required to determine if VA criteria for a hearing loss disability has been met.  

However, the Veteran has credibly testified that his bilateral hearing was degraded at the time he left service compared to entering, and continued to get worse ever since.  He also credibly testified that he has had ringing present in his ears since during service.  The Veteran is competent to attest as to these perceptions.

During a January 2012 VA examination the examiner reviewed the Veteran's claim file, and examined the Veteran.  Audiological test results during the examination show that pure tone thresholds in decibels were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
55
70
100
85
90
LEFT
60
65
75
75
70

Speech recognition was 44 percent in the right ear and 84 percent in the left ear.  The examiner found that the audiological test results were valid for rating purposes and that the use of the speech discrimination score was appropriate.

The examiner concluded with diagnoses of mixed hearing loss in the right ear, and sensorineural hearing loss in the frequency range of 500 to 4000 Hz, and sensorineural hearing loss in the frequency range of 500 to 6000 Hz or higher frequencies in the left ear.  

The examiner stated that he could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  As basis for that response, the examiner stated that the enlistment audiological records reveal hearing was within normal limits in both ears, no discharge audiological records were found in the claim file, and hearing loss did not exist prior to service.

The Veteran reported he had recurrent tinnitus that started during service.  He reported that the tinnitus was recurrent in both ears and occurred about one to four times a day, lasting for about one minute. 

The examiner stated that he could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  As basis for that statement, the examiner stated that the enlistment audiological results revealed hearing within normal limits, no audiological results were available for discharge, and no complaints of tinnitus were found in the claim file.

Though no hearing loss as defined by VA is shown during active service connection may still be established if it is shown that a current hearing loss is related to service.  

There is sufficient evidence of a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385, and of a current tinnitus condition.  VA treatment records in recent years show diagnoses or reports of both conditions.  There is also sufficient evidence of an accumulation of exposures to hazardous noise in service due to a history of noise exposure associated with his service in Vietnam consistent with the Veteran's military duties.  Clearly, the Veteran is competent to attest to both a decrease in hearing and to tinnitus during service.  

The Veteran's hearing testimony shows that the Veteran has reported occupational noise exposure from working as a truck driver after service, however, he further testified that his civilian and recreational noise history was unremarkable.  
  
Given the foregoing, including the strong evidence of exposure to military-related hazardous noise, and the Veteran's competent and credible testimony on these matters, the Board finds that, on affording the Veteran the benefit of any remaining doubt, service connection is warranted for bilateral hearing loss disability and for tinnitus.  







ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection tinnitus is granted


REMAND

The Veteran claims entitlement to service connection for peripheral neuropathy of the bilateral legs and bilateral arms to include as due to exposure to herbicides, and for hypertension to include as due to exposure to herbicides.  

During the August 2013 hearing before the undersigned Veterans Law Judge, the Veteran stated that he had not been examined by VA for compensation purposes regarding the existence and etiology of his peripheral neuropathy.  The Veteran testified essentially that no medical health care provider had told him the etiology of his claimed peripheral neuropathy of the legs and arms.  He and his representative asserted that an examination was needed to address that question.  

Review of VA treatment records in recent years do show symptoms of diminished sensation and sensory deficits consistent with the Veteran's claim.  These records also show assessments of hypertension.

As the Veteran served in Vietnam from June 1969 to June 1970, he is presumed to have been exposed to herbicides including Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  

VA has associated Agent Orange and related herbicides with numerous chronic conditions, to include certain specific neurologic disorders of acute and subacute peripheral neuropathy and certain cardiovascular disorders.  See 38 C.F.R. § 3.309(e).  These specifically cited neurologic and cardiovascular disorders are considered service connected if a Veteran was exposed to an herbicide agent during service.  Id.

The Veteran has not been diagnosed with any of these specific neurologic or cardiovascular disorders covered under 38 C.F.R. § 3.309(e).  Nonetheless, given the Veteran's exposure to herbicides including Agent Orange during service, the potential exists for a causal relationship between that exposure, and the claimed peripheral neuropathy of the legs and arms, and his hypertension.  There is also a potential that both disorders may be part of a disease process that is related to service such as due to exposure to herbicides.

Although VA examined the Veteran in January 2013 regarding his claimed hypertension, that examiner did not consider the potential of herbicide exposure in Vietnam as the etiology of the Veteran's hypertension.

Given this potential nexus with service, a remand is necessary in order for the Veteran to be examined by VA and an opinion obtained that takes into consideration all of the evidence on file regarding both claims.

The Veteran must be given an opportunity to submit statements regarding the onset and continuity of relevant symptoms; and any additional pertinent treatment records not on file must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA or private treatment records pertinent to the claims for service connection for peripheral neuropathy of the bilateral legs and bilateral arms to include as due to exposure to herbicides, and hypertension.

2.  Notify the Veteran that he may submit statements from himself and others who have observed the Veteran; describing their impressions regarding the onset and chronicity since service of symptoms of peripheral neuropathy of the bilateral legs and bilateral arms, or of hypertension.  Provide the Veteran with an appropriate period of time for the receipt of such evidence.
  
3.  After completion of the above, schedule the Veteran for specialized VA examinations to determine the nature extent, onset and likely etiology of any diagnosed peripheral neuropathy of the bilateral legs and bilateral arms, and hypertension disability found to be present.  

The claim file must be made available to and reviewed by the respective examiners.  All indicated studies are to be performed and all findings reported in detail.  In offering opinions, the examiners must acknowledge and discuss the Veteran's report of a continuity of relevant symptoms since service.  

(i)  The peripheral neuropathy examiner is to elicit from the Veteran a history of peripheral neuropathy of the legs and arms since service.  Thereafter, that examiner must opine as to whether it is at least as likely as not that any diagnosed peripheral neuropathy of the legs or arms is related to or had its onset in service, or was aggravated in service, to include as due to exposure to herbicides including Agent Orange. 

(ii)  The hypertension examiner is to elicit from the Veteran a history of hypertension since service.  Thereafter, that examiner must opine as to whether it is at least as likely as not that any diagnosed hypertension is related to or had its onset in service, or was aggravated in service, to include as due to exposure to herbicides including Agent Orange. 

All opinions must be supported by a thorough rationale.

4.  Then, following any additional development deemed appropriate, readjudicate the Veteran's claim.  If  either of the benefits sought is not granted, a supplemental statement of the case must be issued.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


